DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 6/5/2020 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.  
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered. 

Drawings
The drawings are objected to because the rectangular box(es) shown in the drawings should be provided with descriptive text labels.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if 

The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference characters "a-e" and "210-250" respectively have been used to designate the steps in figure 3.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.  

In addition to Replacement Sheets containing the corrected drawing figure(s), applicant is required to submit a marked-up copy of each Replacement Sheet including annotations indicating the changes made to the previous version.  The marked-up copy must be clearly labeled as “Annotated Sheets” and must be presented in the amendment or remarks section that explains the change(s) to the drawings.  See 37 CFR 1.121(d)(1).  Failure to timely submit the proposed drawing and marked-up copy will result in the abandonment of the application. 

Specification

The abstract of the disclosure is objected to because undue length.  Correction is required.  See MPEP § 608.01(b).  

Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts. 

Claim Objections
Claim 5 objected to because of the following informalities:  there is a '[-4]' which is probably supposed to be double bracketed instead of single bracketed.  For the purpose of examination claim 5 was assumed to depend only on claim 1.  Appropriate correction is required. 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 


The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. 

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
"the input unit is configured to provide the processing data with at least one sensor data relating to the first area of the agricultural environment" in claim 1.
"the processing unit is configured to implement a radiation propagation model of the atmosphere" in claim 1.


Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless – 

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention. 


Claim(s) 1-15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kaneko (US 20170344845 A1).
Regarding claim 1, Kaneko teaches (Fig. 1 & 5) an apparatus for determining agricultural relevant information (Fig. 1-6 “Output Device”, Para [0034]: “output device 6 may be, for example, an object identification device or the like which extracts information on a material or a state of the photographing object from the observation image.”, para 0112: “present invention is available for farming support”) in an agricultural environment, comprising: an input unit (Fig. 1-5 “Image Supply Device”); and a processing unit (Fig. 1-1: “Image Information Processing Device”); wherein, the input unit is configured to provide the processing unit with at least one image of an agricultural area (see Fig. 1), wherein the at least one image was acquired by at least one satellite and/or at least one aerial vehicle (para 0032: ““image supply device 5 is installed, for example, on an airplane or a man-made satellite”) such that the at least one image was acquired through a substantial depth of the Earth's atmosphere (Fig. 1 – 1 “Estimated Atmosphere Information” ), wherein the at least one image corresponds with at least one area of the agricultural area (para 0033: “the above-mentioned N images may be images which are obtained by observing the different observation targets”) such that each image of the at least one image corresponds to a different area of the agricultural area; and wherein the at least one image comprises remotely acquired reflectance intensity data relating to a plurality of features on the ground (Fig. 5 “Ground Surface Reflection Light”, Fig. 5: “Object On Ground Surface”); wherein, an image of the at least one image is of a first area (para 0015: “information representing an observation environment, which the electromagnetic waves are observed, are associated and stored”) of the agricultural environment; wherein, the input unit is configured to provide the processing unit with at least one sensor data relating to the first area of the agricultural environment, wherein the at least one sensor data was acquired by at least one ground based and/or at least one near ground based sensor (para 0036: “observation environment includes…altitude of the sun at a time of observation, … quantity of steam, quantity of aerosol or the like at a time of observation”, para 0016: “information representing an observation environment in which the electromagnetic waves are observed are associated and stored in a storage means”, ‘observed’ necessarily implies that the information was collected with a sensor); wherein, the processing unit is configured to implement a radiation propagation model (Fig. 5: L(λ)) of the atmosphere that utilizes at least one model parameter, wherein the at least one model parameter comprises at least one atmospheric scattering coefficient (para 0036: “By using the physical model, the irradiance calculation unit 13 simulates direct sunlight and light, which is scattered by the atmosphere, by using parameters representing the zenith angle of sun, which is calculated on the basis of a location and time, and a state of the atmosphere”); -2-wherein, the processing unit is configured to determine a modified at least one model parameter, wherein the determination comprises utilisation of the radiation propagation model, the remotely acquired reflectance intensity data of the image of the first area and the at least one sensor data relating to the first area (para 0015: “information representing an observation environment, which the electromagnetic waves are observed, are associated and stored”); and wherein, the processing unit is configured to determine at least one agricultural relevant information for an examination area of the at least one area (Fig. 1-6 “Output Device”, Para [0034]: “output device 6 may be, for example, an object identification device or the like which extracts information on a material or a state of the photographing object from the observation image.”, para 0112: “present invention is available for farming support”), wherein the determination comprises utilization of the radiation propagation model (Fig. 5: L(λ)), the modified at least one model parameter (Fig. 5: λ is a parameter(s), α(λ) is a modified parameter(s)) and an image (para 0008: “The atmosphere propagation correction unit 44 subtracts the calculation value β.sup.W(γ) of the optical path radiance in each wavelength band γ from the radiance value L(γ) for all pixels of the observation image”) of the at least one image that is of the examination area of the at least one area.
Regarding claim 2, Kaneko teaches (Fig. 1 & 5) apparatus according to claim 1, wherein the at least one model parameter (Fig. 5: L(λ), λ is a parameter(s)) comprises at least one atmospheric absorption coefficient (Fig. 1-13: “Irradiance Calculation Unit”, to calculate an expected irradiance the amount of light that is absorbed must be considered).
Regarding claim 3, Kaneko teaches (Fig. 1 &5) apparatus according to claim 1, wherein the at least one model parameter (Fig. 5: L(λ), λ is a parameter(s)) comprises at least one polarization state of radiation (Fig. 5 –“Object Reflectance”, reflectance is inherently a function of the polarization state (e.g. it is well known that the amount of light reflected off of water is a function of the lights polarization)) propagating through the atmosphere (Fig. 1 – “Atmosphere Information”).
Regarding claim 4, Kaneko teaches (Fig. 1 & 5) apparatus according to claim 1, wherein the examination area is the first area (para 0015: “information representing an observation environment, which the electromagnetic waves are observed, are associated and stored”) and the processing unit (Fig. 1-1: “Image Information Processing Device”) is configured to determine a modified image (Fig. 1-“Output Device”, Para 0009:“atmosphere propagation correction unit 44 outputs the generated optical path radiance correction image to an output device 6”) of the first area, wherein the determination comprises utilization of the radiation propagation model (Fig. 5: L(λ)) and the modified at least one model parameter (Fig. 5: L(λ), λ is a parameter(s)) and the acquired image (Fig. 1- “Observation Image”) of the first area.  
Regarding claim 5, Kaneko teaches (Fig. 1 & 5) apparatus according to claim 1, wherein the examination area is a second area (para 0033: “the above-mentioned N images may be images which are obtained by observing the different observation targets”,) of the plurality of areas that is different to the first area (para 0015: “information representing an observation environment, which the electromagnetic waves are observed, are associated and stored”) and wherein an image of the at least one image is of the second area, and wherein the processing unit (Fig. 1-1: “Image Information Processing Device”) is configured to determine a modified image (Fig. 1-“Output Device”, Para 0009:“atmosphere propagation correction unit 44 outputs the generated optical path radiance correction image to an output device 6”) of the second area, wherein the determination -3-comprises utilization of the radiation propagation model (Fig. 5: L(λ)) and the modified at least one model parameter (Fig. 5: L(λ), λ is a parameter(s)) and the acquired image (Fig. 1- “Observation Image”) of the second area.
Regarding claim 6, Kaneko teaches (Fig. 1 & 5) apparatus according to claim 1, wherein the at least one sensor data comprises sensor reflectance intensity data (para 0001: “observation image representing a result of observing an electromagnetic wave reflected from the ground surface”) relating to at least one of the plurality of features on the ground (Fig. 5: “Object On Ground Surface”).  
Regarding claim 7, Kaneko teaches (Fig. 1 & 5) apparatus according to claim 6, wherein the remotely acquired reflectance intensity data comprises spectral data (para 0040: “the irradiance calculation unit 13 calculates the spectral irradiance, which is irradiance per a unit wavelength of the sunlight at a sunny time, by using the predetermined value, and the zenith angle of sun and a value representing the state of atmosphere out of the information representing the observation environment”) and the sensor reflectance intensity data comprises spectral data (para 0041: “the irradiance calculation unit 13 may stores the standard irradiance from the sunlight for each wavelength band γ.sub.i out of N wavelength bands, and may use the standard irradiance in place of the irradiance I(γ.sub.i)”, “I(y_sub.i)” represents the sensor reflectance intensity data)) .

Regarding claim 8, Kaneko teaches (Fig. 1 & 5) apparatus according to claim 6, wherein at least one sensor image comprises the sensor reflectance intensity data (para 0001: “observation image representing a result of observing an electromagnetic wave reflected from the ground surface”).
Regarding claim 9, Kaneko teaches (Fig. 1 & 5) apparatus according to claim 1, wherein the at least one sensor data comprises one or more of. temperature data; air pressure data; humidity data; air composition; aerosol density data; aerosol composition; particle composition; spectral data relating to sunlight incident at the first area (para 0036: “observation environment includes…altitude of the sun at a time of observation, … quantity of steam, quantity of aerosol or the like at a time of observation”, para 0016: “information representing an observation environment in which the electromagnetic waves are observed are associated and stored in a storage means”, ‘observed’ necessarily implies that the information was collected with a sensor).
Regarding claim 10, Kaneko teaches (Fig. 1 & 5) apparatus according to claims 1, wherein the at least one model parameter (Fig. 5: L(λ), λ is a parameter(s)) comprises one or more of. temperature data; air pressure data; humidity data; air composition; aerosol density data; aerosol composition; particle composition (para 0030: “The information which expresses the observation environment includes, for example, …quantity of steam and quantity of aerosol in the observation target area, or the like”).
Regarding claim 11, Kaneko teaches (Fig. 1 & 5) apparatus according to claim 1, wherein determination of the at least one agricultural relevant information (Fig. 1-6 “Output Device”, Para [0034]: “output device 6 may be, for example, an object identification device or the like which extracts information on a material or a state of the photographing object from the observation image.”, para 0112: “present invention is available for farming support”) for the examination area comprises determination of at least one biomass indication (para 0005: “surface reflectance R(λ) of the object existing on the ground surface“, R(λ) indicates what as well as how much of a crop is on the farmland and is therefore a biomass indicator).  
Regarding claim 12, Kaneko teaches (Fig. 1 & 5) apparatus according to claim 1, wherein the first image was acquired at substantially the same time as the at least one sensor data (para 0076: “The estimated atmosphere information is information which indicates the state of the atmosphere existing at a time of observation”) (para 0036: “observation environment includes…altitude of the sun at a time of observation, … quantity of steam, quantity of aerosol or the like at a time of observation”, para 0016: “information representing an observation environment in which the electromagnetic waves are observed are associated and stored in a storage means”, ‘observed’ necessarily implies that the information was collected with a sensor).  

Regarding claim 13, Kaneko teaches (Fig. 1 & 5) apparatus according to claim 1, wherein the examination area is an area other than the first area (para 0015: “information representing an observation environment, which the electromagnetic waves are observed, are associated and stored”), and wherein the image of the at least one image that is of the examination area was acquired at substantially the same time as the at least one sensor data (para 0076: “The estimated atmosphere information is information which indicates the state of the atmosphere existing at a time of observation”).
Regarding claim 14, Kaneko teaches (Fig. 1 & 5) a system for determining agricultural relevant information (Fig. 1-6 “Output Device”, Para [0034]: “output device 6 may be, for example, an object identification device or the like which extracts information on a material or a state of the photographing object from the observation image.”, para 0112: “present invention is available for farming support”) in an agricultural environment, comprising: at least one ground based and/or at least one near ground based sensor (para 0036: “observation environment includes…altitude of the sun at a time of observation, … quantity of steam, quantity of aerosol or the like at a time of observation”, these observables would be measured from the ground); an apparatus  for determining agricultural relevant information in an agricultural environment according to any of the preceding claims (see claims 1-13 above); and an output unit (Fig. 1-6: “Output Device”); wherein, the at least one ground based and/or at least one near ground based sensor is configured to acquire the at least one sensor data (para 0076: “The estimated atmosphere information is information which indicates the state of the atmosphere existing at a time of observation”) (para 0036: “observation environment includes…altitude of the sun at a time of observation, … quantity of steam, quantity of aerosol or the like at a time of observation”, para 0016: “information representing an observation environment in which the electromagnetic waves are observed are associated and stored in a storage means”, ‘observed’ necessarily implies that the information was collected with a sensor); and wherein, the output unit is configured to output the at least one agricultural relevant information (para 0005: “surface reflectance R(λ) of the object existing on the ground surface“, R(λ) indicates what as well as how much of a crop is on the farmland and is therefore a biomass indicator which is agricultural relevant information).  
Regarding claim 15, Kaneko teaches (Fig. 1 & 5) a method for determining agricultural relevant information (Fig. 1-6 “Output Device”, Para [0034]: “output device 6 may be, for example, an object identification device or the like which extracts information on a material or a state of the photographing object from the observation image.”, para 0112: “present invention is available for farming support”) in an agricultural environment, comprising: a) providing a processing unit (Fig. 1-1: “Image Information Processing Device”) with at least one image (Fig. 1-5: “Image Supply Device”) of an agricultural area, wherein the at least one image was acquired by at least one satellite and/or at least one aerial vehicle (para 0032: ““image supply device 5 is installed, for example, on an airplane or a man-made satellite”) such that the at least one image was acquired through a substantial depth of the Earth's atmosphere (Fig. 1 – 1 “Estimated Atmosphere Information”), wherein the at least one image corresponds with at least one area of the agricultural area such that each image of the at least one image corresponds to a different area of the agricultural area (para 0033: “the above-mentioned N images may be images which are obtained by observing the different observation targets”); and wherein the at least one image comprises remotely acquired reflectance intensity data (para 0001: “observation image representing a result of observing an electromagnetic wave reflected from the ground surface”) relating to a plurality of features on the ground (Fig. 1-13: “Irradiance Calculation Unit”); and wherein, an image of the at least one image is of a first area (para 0015: “information representing an observation environment, which the electromagnetic waves are observed, are associated and stored”) of the agricultural environment; -5-b) providing the processing unit with at least one sensor data relating to the first area of the agricultural environment, wherein the at least one sensor data was acquired by at least one ground based and/or at least one near ground based sensor (para 0036: “observation environment includes…altitude of the sun at a time of observation, … quantity of steam, quantity of aerosol or the like at a time of observation”, these observables would be measured from the ground); c) implementing by the processing unit a radiation propagation model (Fig. 5: L(λ)) of the atmosphere that utilizes at least one model parameter(Fig. 5: L(λ), λ is a parameter(s)) , wherein the at least one model parameter comprises at least one atmospheric scattering coefficient (para 0036: “By using the physical model, the irradiance calculation unit 13 simulates direct sunlight and light, which is scattered by the atmosphere, by using parameters representing the zenith angle of sun, which is calculated on the basis of a location and time, and a state of the atmosphere”); d) determining by the processing unit modified at least one model parameter, the determination comprising utilising the radiation propagation model, the remotely acquired reflectance intensity data of the image of the first area and the at least one sensor data relating to the first area; and e) determining by the processing unit at least one agricultural relevant information for an examination area (Fig. 1-6: “Output Device”, para 0034: “output device 6 may be, for example, an object identification device or the like which extracts information on a material or a state of the photographing object from the observation image”) of the at least one area, the determination comprising utilizing the radiation propagation model, the modified at least one model parameter and an image of the at least one image that is of the examination area of the at least one area (para 0033: “the above-mentioned N images may be images which are obtained by observing the different observation targets”).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Johnson et al. (US 9489576 B2) includes a method of segmenting the agricultural area including with respect to crop type over which the reflectance data would likely be .
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARTIN WALTER BRAUNLICH whose telephone number is (571)272-3178. The examiner can normally be reached Monday-Friday 7:30 am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Judy Nguyen can be reached on 5712722258. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARTIN WALTER BRAUNLICH/           Examiner, Art Unit 2868                                                                                                                                                                                             

/JUDY NGUYEN/           Supervisory Patent Examiner, Art Unit 2868